DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 October 2022 has been entered.
 

Election/Restrictions

Claims 6-16 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07 February 2022.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Toyomura et al. (hereinafter “Toyomura” US 2013 / 0083000) in view of Ozawa et al. (hereinafter “Ozawa” US 2006 / 0092148).

As pertaining to Claim 1, Toyomura discloses (see Fig. 19) a pixel circuit (131H), comprising a current control circuit (151H), a time control circuit (SW1, 152F, 153F, 154F, Csub), and a light-emitting component (155), electrically coupled to one another in series along a common passage path of a driving current (see Fig. 19), wherein: 
the current control circuit (151H) is configured to control an intensity (i.e., a level) of the driving current according to a display data signal (i.e., see (Vb)) received thereby; 
the time control circuit (SW1, 152F, 153F, 154F, Csub) is configured to control a passage time of the driving current according to a time data signal (SIG) and a switch control signal (i.e., see any signals at nodes (A) and/or (B)) received thereby; 
the light-emitting component (155) is configured to emit a light according to the intensity (i.e., the level) and the passage time of the driving current (see Page 10, Para. [0263]-[0266] and [0269]-[0275] in combination with Page 4, Para. [0093]-[0099]); and
the passage of time of the driving current is controlled (i.e., according to a pulse-width modulation (PWM)) based on a grayscale level while the intensity of the driving current is within a same range (i.e., while the driving current remains constant; see Page 1, Para. [0002]-[0003] with Page 10, Para. [0263]-[0266]).

While Toyomura discloses a pulse-width modulation (PWM) and digital data grayscale driving technique (see Page 1, Para. [0002]-[0003] and Fig. 1 with Page 3, Para. [0067]-[0069]), Toyomura does not explicitly state that the passage of time of the driving current is longer for higher grayscale levels, wherein the time data signal includes three data signals such that each frame of image controlled to be displayed by the pixel circuit is overlaid by three corresponding images.  However, this is a well-known feature of PWM and digital data grayscale driving.
In the same field of endeavor, Ozawa discloses (see Fig. 1 and Fig. 7) that it was well-known in the art, before the effective filing date of the claimed invention, that a conventional pulse-width modulation (PWM) and digital data grayscale driving scheme includes the implementation of a time control circuit (see (Tr2, Tr1) in Fig. 1, as an example) configured to control a passage time of driving current to a light emitting component (100) according to a time data signal (see (X) in Fig. 1 and see Fig. 6; also see Page 4, Para. [0042] and [0045]-[0046] with Page 5, Para. [0054]-[0055]), wherein the passage of time of the driving current is longer for higher grayscale levels (see Fig. 6), and wherein the time data signal (again, see (X) in Fig. 1 and see Fig. 6) includes three data signals (i.e., three data bits) such that each frame (see (1F) in Fig. 7) of image controlled to be displayed by a pixel circuit is overlaid by three corresponding images (see Page 6, Para. [0056]-[0057]; and note that each frame is a composite of three grayscale images).  Ozawa discloses a conventional pulse-width modulation (PWM) and digital data grayscale driving scheme that is effective in producing display images with pixels that vary from black to white with any number of multilevel grayscale states (see Page 2, Para. [0009]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Toyomura with the teachings of Ozawa, such that the passage of time of the driving current is longer for higher grayscale levels, and the time data signal includes three data signals such that each frame of image controlled to be displayed by the pixel circuit is overlaid by three corresponding images, in order to effectively produce display images with pixels that vary from black grayscale to white grayscale with any number of multilevel grayscale states using a known technique.

As pertaining to Claim 18, Toyomura discloses (see Fig. 19) a method for driving a pixel circuit (131H), wherein the pixel circuit (131H) comprises a current control circuit (151H), a time control circuit (SW1, 152F, 153F, 154F, Csub), and a light-emitting component (155), electrically coupled to one another in series along a common passage path of a driving current (see Fig. 19), wherein the current control circuit (151H) is configured to control an intensity (i.e., a level) of the driving current according to a display data signal (i.e., see (Vb)) received thereby, the time control circuit (SW1, 152F, 153F, 154F, Csub) is configured to control a passage time of the driving current according to a time data signal (SIG) and a switch control signal (i.e., see any signals at nodes (A) and/or (B)) received thereby, and the light-emitting component (155) is configured to emit a light according to the intensity (i.e., the level) and the passage time of the driving current, the method comprising:
providing the display data signal (Vb) to the current control circuit (151H), and the time data signal (SIG) and the switch control signal (i.e., see any signals at nodes (A) and/or (B)) to the time control circuit (see (SW1, 152F, 153F, 154F, Csub); and see Page 10, Para. [0263]-[0266] and [0269]-[0275] in combination with Page 4, Para. [0093]-[0099]); and 
the passage of time of the driving current is controlled (i.e., according to a pulse-width modulation (PWM)) based on a grayscale level while the intensity of the driving current is within a same range (i.e., while the driving current remains constant; see Page 1, Para. [0002]-[0003] with Page 10, Para. [0263]-[0266]).

While Toyomura discloses a pulse-width modulation (PWM) and digital data grayscale driving technique (see Page 1, Para. [0002]-[0003] and Fig. 1 with Page 3, Para. [0067]-[0069]), Toyomura does not explicitly state that the passage of time of the driving current is longer for higher grayscale levels, wherein the time data signal includes three data signals such that each frame of image controlled to be displayed by the pixel circuit is overlaid by three corresponding images.  However, this is a well-known feature of PWM and digital data grayscale driving.
In the same field of endeavor, Ozawa discloses (see Fig. 1 and Fig. 7) that it was well-known in the art, before the effective filing date of the claimed invention, that a conventional pulse-width modulation (PWM) and digital data grayscale driving scheme includes the implementation of a time control circuit (see (Tr2, Tr1) in Fig. 1, as an example) configured to control a passage time of driving current to a light emitting component (100) according to a time data signal (see (X) in Fig. 1 and see Fig. 6; also see Page 4, Para. [0042] and [0045]-[0046] with Page 5, Para. [0054]-[0055]), wherein the passage of time of the driving current is longer for higher grayscale levels (see Fig. 6), and wherein the time data signal (again, see (X) in Fig. 1 and see Fig. 6) includes three data signals (i.e., three data bits) such that each frame (see (1F) in Fig. 7) of image controlled to be displayed by a pixel circuit is overlaid by three corresponding images (see Page 6, Para. [0056]-[0057]; and note that each frame is a composite of three grayscale images).  Ozawa discloses a conventional pulse-width modulation (PWM) and digital data grayscale driving scheme that is effective in producing display images with pixels that vary from black to white with any number of multilevel grayscale states (see Page 2, Para. [0009]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Toyomura with the teachings of Ozawa, such that the passage of time of the driving current is longer for higher grayscale levels, and the time data signal includes three data signals such that each frame of image controlled to be displayed by the pixel circuit is overlaid by three corresponding images, in order to effectively produce display images with pixels that vary from black grayscale to white grayscale with any number of multilevel grayscale states using a known technique.

As pertaining to Claim 20, Toyomura discloses (see Fig. 19) that the time control circuit (SW1, 152F, 153F, 154F, Csub) comprises a switch circuit (SW2, SW1, Taz3), a time data writing circuit (Tws2) and a first storage circuit (Cs3), wherein:  the time data writing circuit (Tws2) is electrically connected to a first control terminal (i.e., a gate terminal of (SW2)) of the switch circuit (SW2, SW1, Taz3), and is configured to receive the time data signal (SIG) and write the time data signal (SIG) into the first control terminal (i.e., the gate terminal of (SW2)) of the switch circuit (SW2, SW1, Taz3) under control of a first scan signal (WS2); the switch circuit (SW2, SW1, Taz3) is configured to control whether the driving current passes through the time control circuit (SW1, 152F, 153F, 154F, Csub) under control of the time data signal (SIG) and the switch control signal (again, see any signals at nodes (A) and/or (B)); and the first storage circuit (Cs3) is electrically connected to the first control terminal (i.e., the gate terminal of (SW2)), and is configured to store the time data signal (SIG) written by the time data writing circuit (Tws2), wherein the providing the display data signal (Vb) to the current control circuit (151H), and the time data signal (SIG) and the switch control signal (again, see any signals at nodes (A) and/or (B)) to the time control circuit (SW1, 152F, 153F, 154F, Csub) comprising:
a time data writing stage (see Fig. 20), comprising:  providing the first scan signal (WS2) and the time data signal (SIG) to turn on the time data writing circuit (Tws2), such that the time data writing circuit (Tws2) writes the time data signal (SIG) into the switch circuit (SW2, SW1, Taz3), the first storage circuit (Cs3) stores the time data signal (SIG), and the switch circuit (SW2, SW1, Taz3) controls whether the driving current passes the time control circuit (SW1, 152F, 153F, 154F, Csub) according to the time data signal (SIG) and the switch control signal (again, see any signals at nodes (A) and/or (B); and again, see Page 10, Para. [0263]-[0266] and [0269]-[0275] in combination with Page 4, Para. [0093]-[0099]).


Claims 2-5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Toyomura in view of Ozawa and further in view of Koide et al. (hereinafter “Koide” US 2004 / 0150352).

As pertaining to Claim 2, Toyomura discloses (see Fig. 19) that the current control circuit (151H), the time control circuit (SW1, 152F, 153F, 154F, Csub), and the light-emitting component (155) are electrically connected in series between a first voltage terminal (VDD) and a second voltage terminal (Vcath) along the common passage path of the driving current (see Fig. 19; and again, see Page 10, Para. [0263]-[0266] and [0269]-[0275] in combination with Page 4, Para. [0093]-[0099]).
Ozawa discloses (see Fig. 1 and Fig. 7) that the passage of time of the driving current includes at least three passage times corresponding respectively to grayscale levels of 0-6, 7-44, and 45-255 (again, see Page 5, Para. [0054]-[0055]).  Again, one of ordinary skill in the art would have recognized, before the effective filing date of the claimed invention given the combined teachings of Toyomura and Ozawa, that the passage of time can include at least three passage times to correspond to any number of grayscale levels in order to effectively produce display images with pixels that vary from black grayscale to white grayscale with any number of multilevel grayscale states (see Page 2, Para. [0009] of Ozawa).
Still, neither Toyomura nor Ozawa explicitly provides a value for the constant current intensity of the driving current.  That is, neither Toyomura nor Ozawa state that the same range of the intensity of the driving current is 0.2-12 A/cm2.
However, in the same field of endeavor, Koide discloses (see Fig. 6) that it was well-known in the art before the effective filing date of the claimed invention to implement a constant current driving method in combination with a pulse-width modulation (PWM) technique (see Page 6 and Page 7, Para. [0056] and [0062]), wherein a range of the intensity of the driving current is 0.2-12 A/cm2 in order to provide a means of changing a gradation of brightness emitted without changing a chromaticity of light (see Page 1 and Page 2, Para. [0005], [0007] and [0012]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Toyomura and Ozawa with the teachings of Koide, such that the range of the intensity of the driving current is 0.2-12 A/cm2, as known in the art to provide a means of changing a gradation of brightness emitted without changing a chromaticity of light, and as suggested by Koide.

As pertaining to Claim 3, Toyomura discloses (see Fig. 19) that the time control circuit (SW1, 152F, 153F, 154F, Csub) comprises a switch circuit (SW2, SW1, Taz3), a time data writing circuit (Tws2) and a first storage circuit (Cs3), wherein:
the time data writing circuit (Tws2) is electrically connected to a first control terminal (i.e., a gate terminal of (SW2)) of the switch circuit (SW2, SW1, Taz3), and is configured to receive the time data signal (SIG) and write the time data signal (SIG) into the first control terminal (i.e., the gate terminal of (SW2)) of the switch circuit (SW2, SW1, Taz3) under control of a first scan signal (WS2);
the switch circuit (SW2, SW1, Taz3) is configured to control whether the driving current passes through the time control circuit (SW1, 152F, 153F, 154F, Csub) under control of the time data signal (SIG) and the switch control signal (again, see any signals at nodes (A) and/or (B)); and
the first storage circuit (Cs3) is electrically connected to the first control terminal (i.e., the gate terminal of (SW2)), and is configured to store the time data signal (SIG) written by the time data writing circuit (Tws2; again, see Page 10, Para. [0263]-[0266] and [0269]-[0275] in combination with Page 4, Para. [0093]-[0099]).

As pertaining to Claim 4, Toyomura discloses (see Fig. 19) that the switch circuit (SW2, SW1, Taz3) comprises a first transistor (SW2), a second transistor (SW1) and a third transistor (Taz3), wherein: 
a gate electrode of the first transistor (SW2) is configured as the first control terminal (i.e., gate terminal) of the switch circuit (SW2, SW1, Taz3), a first electrode (i.e., an upper electrode) of the first transistor (SW2) is electrically connected to a gate electrode of the second transistor (SW1), a second electrode (i.e., a lower electrode) of the first transistor (SW2) is configured to receive the switch control signal (Csub); 
a first electrode (i.e., an upper electrode) of the second transistor (SW1) is electrically connected to the current control circuit (151H), a second electrode (i.e., a lower electrode) of the second transistor (SW1) is electrically connected (i.e., via the path (155) to (SW2)) to a first electrode (i.e., a left electrode) of the third transistor (Taz3); and a gate electrode of the third transistor (Taz3) is electrically connected (i.e., via the left electrode of (Taz3) and/or via the common connection to (AZ2) at (Taz2)) to the gate electrode of the first transistor (SW2), a second electrode (i.e., a right electrode) of the third transistor (Taz3) is electrically connected (i.e., via (SW1)) to the light-emitting component (155); 
the time data writing circuit (Tws2) comprises a fourth transistor (see (Tws2)), wherein: 
a gate electrode of the fourth transistor (Tws2) is configured to receive the first scan signal (WS2); 
a first electrode (i.e., a left electrode) of the fourth transistor (Tws2) is configured to receive the time data signal (SIG); and 
a second electrode (i.e., a right electrode) of the fourth transistor (Tws2) is electrically connected (i.e., via (Cs2)) to the gate electrode of the first transistor (SW2); and 
the first storage circuit (Cs3) comprises a first capacitor (see (Cs3)), wherein: 
a first electrode (i.e., an upper electrode) thereof is electrically connected to the gate electrode of the first transistor (SW2); and 
a second electrode (i.e., a lower electrode) thereof is electrically connected to a third voltage terminal (Ramp) to receive a third voltage (i.e., Ramp) therefrom (again, see Page 10, Para. [0263]-[0266] and [0269]-[0275] in combination with Page 4, Para. [0093]-[0099]).

As pertaining to Claim 5, Toyomura discloses (see Fig. 19) that the third voltage terminal (Ramp) is a ground terminal, the second voltage terminal, or a low-voltage terminal independent from the second voltage terminal (Vcath; again, see Page 10, Para. [0263]-[0266] and [0269]-[0275] in combination with Page 4, Para. [0093]-[0099]).

As pertaining to Claim 21, Toyomura discloses (see Fig. 19) that the time data writing stage (see Fig. 20) comprises: 
a first time data writing stage, comprising: providing the first scan signal (WS2) and a first time data signal (i.e., a first (SIG)) to turn on the time data writing circuit (Tws2), such that the time data writing circuit (Tws2) writes the first time data signal (SIG) into the switch circuit (SW2, SW1, Taz3), the first storage circuit (Cs3) stores the first time data signal (SIG), the switch circuit (SW2, SW1, Taz3) controls whether the driving current passes through the time control circuit (SW1, 152F, 153F, 154F, Csub) according to the first time data signal (SIG) and the switch control signal (again, see any signals at nodes (A) and/or (B)), and the light-emitting component (155) emits light according to whether the driving current is received and the intensity (i.e., level) of the driving current;
a second time data writing stage, comprising: providing the first scan signal (WS2) and a second time data signal (i.e., a second (SIG)) to turn on the time data writing circuit (Tws2), such that the time data writing circuit (Tws2) writes the second time data signal (SIG) into the switch circuit (SW2, SW1, Taz3), the first storage circuit (Cs3) stores the second time data signal (SIG), the switch circuit (SW2, SW1, Taz3) controls whether the driving current passes through the time control circuit (SW1, 152F, 153F, 154F, Csub) according to the second time data signal (SIG) and the switch control signal (again, see any signals at nodes (A) and/or (B)), and the light-emitting component (155) emits light according to whether the driving current is received and the intensity (i.e., level) of the driving current; and
a third time data writing stage, comprising: providing the first scan signal (WS2) and a third time data signal (i.e., a third (SIG)) to turn on the time data writing circuit (Tws2), such that the time data writing circuit (Tws2) writes the third time data signal (SIG) into the switch circuit (SW2, SW1, Taz3), the first storage circuit (Cs3) stores the third time data signal (SIG), the switch circuit (SW2, SW1, Taz3) controls whether the driving current passes through the time control circuit (SW1, 152F, 153F, 154F, Csub) in response to the third time data signal (SIG) and the switch control signal (again, see any signals at nodes (A) and/or (B)), and the light-emitting component (155) emits light according to whether the driving current is received and the intensity (i.e., level) of the driving current (again, see Page 10, Para. [0263]-[0266] and [0269]-[0275] in combination with Page 4, Para. [0093]-[0099]; and note that a time data writing stage can be replicated any number of times for any arbitrary time data signal).
Ozawa discloses (see Fig. 1 and Fig. 7) that the passage of time of the driving current includes at least three passage times corresponding respectively to grayscale levels of 0-6, 7-44, and 45-255 (again, see Page 5, Para. [0054]-[0055]).  Again, one of ordinary skill in the art would have recognized, before the effective filing date of the claimed invention given the combined teachings of Toyomura and Ozawa, that the passage of time can include at least three passage times to correspond to any number of grayscale levels in order to effectively produce display images with pixels that vary from black grayscale to white grayscale with any number of multilevel grayscale states (see Page 2, Para. [0009] of Ozawa).

Still, neither Toyomura nor Ozawa explicitly provides a value for the constant current intensity of the driving current.  That is, neither Toyomura nor Ozawa state that the same range of the intensity of the driving current is 0.2-12 A/cm2.
However, in the same field of endeavor, Koide discloses (see Fig. 6) that it was well-known in the art before the effective filing date of the claimed invention to implement a constant current driving method in combination with a pulse-width modulation (PWM) technique (see Page 6 and Page 7, Para. [0056] and [0062]), wherein a range of the intensity of the driving current is 0.2-12 A/cm2 in order to provide a means of changing a gradation of brightness emitted without changing a chromaticity of light (see Page 1 and Page 2, Para. [0005], [0007] and [0012]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Toyomura and Ozawa with the teachings of Koide, such that the range of the intensity of the driving current is 0.2-12 A/cm2, as known in the art to provide a means of changing a gradation of brightness emitted without changing a chromaticity of light, and as suggested by Koide.

Response to Arguments

Applicant’s arguments received 24 October 2022 with respect to Claims 1-5, 18, and 20-21 have been considered but are moot because the new ground of rejection does not rely on a combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The applicant has argued that none of the references relied upon by the examiner in the prior Office Action, particularly the teachings of Toyomura and Aras, teach or fairly suggest that the “passage time of the driving current” is “longer for higher grayscale levels while the intensity of the driving current is within a same range” and that “the time data signal includes three time data signals such that each frame of image controlled to be displayed by the pixel circuit is overlaid by three corresponding images” (see Remarks at Pages 14 through 16).  Respectfully, this argument is moot in so much as the above rejections, as newly presented, do not rely upon the teachings of Aras.  The examiner respectfully maintains that the teachings of Toyomura and Ozawa, when considered in combination, clearly disclose at least the claimed “passage time of the driving current” and the newly claimed “time data signal.”  Therefore, the rejection of Claims 1-5, 18, and 20-21 is maintained.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622